DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lui (US 2018/0122213 A1), in view of Friedman (US 2002/0145525 A1) and further in view of Monson (US 2018/0021184 A1).
Consider claim 1, Lui teaches, a method for detecting moisture in an incontinence product, (Lui teaches, “to a system, method and an article for indicating a wet or dry condition to a user, and more particularly, for indicating the wet or dry condition for an absorbent article such as diaper.” See ¶ 0001) the method comprising: 
Lui teaches, interrogating, using a radio-frequency identification (RFID) reader, a first RFID tag and a second RFID tag, (Lui teaches, “if the RFID sensor is a type A sensor, the RFID IC, the wet sensor switch and the antenna of the RFID sensor may be connected in parallel. Alternatively, if the RFID sensor is a type B sensor, the RFID IC, the wet sensor switch and the antenna of the RFID sensor may be connected in series.” See ¶ 0016. Lui teaches, “the sensor 101 may be a type A sensor or a type B sensor or a combination thereof.” See ¶ 0023.).
Lui teaches, each of the first and second RFID tags being coupled to an incontinence product comprising an absorbent material, (Lui teaches, “the sensor 101 may comprise a combination of a type A sensor and a type B sensor positioned within the target area.” See ¶ 0027.); 

With respect to, in response to affirmative signals from the first and the second RFID tags, determining that the absorbent material is dry, (Lui teaches, “the sensor 101 may be a type A sensor or a type B sensor or a combination thereof.” See ¶ 0023. Combination thereof suggest that it would have been obvious for the Lui to use multiple type A sensors. Lui teaches, “if the wet sensor switch 103 of the type A sensor 101 detects the target area with a wet condition, the wet sensor switch 103 may act as a closed switch thereby arranging the circuit in a closed circuit configuration… the wet sensor switch 103 being resistant to the liquid, the resistance of the wet sensor switch 103 is low… because, the liquid provides conductive path to the wet sensor switch 103 and therefore the wet sensor switch 103 acts as the closed switch. Since, the components of the type A sensor 101 are connected in parallel with the circuit arranged in the closed circuit configuration, the communication signal generated by the RFID IC 102 may be failed to be transmitted to the RFID reader 105. Therefore, the type A sensor 101 may communicate with the RFID reader 105 only when the dry condition is detected by the wet sensor switch 103 within the target area.” See ¶ 0024). 

Lui teaches does not in response to an affirmative signal from only the first RFID tag, determining that the absorbent material is wet, nonetheless, in an analogous art, Friedman teaches, “a patient fluid discharge monitoring system that includes a liquid absorbent material configured to be positioned to receive fluid discharged from at least one of urine discharge orifice and a fecal discharge orifice of a patient. A first RF tag is positioned in contact with or in spaced relation with the liquid absorbent material. The first RF tag is responsive to a wireless excitation signal in the absence of discharged fluid in the liquid absorbent material and responsive to the excitation signal in the presence of discharged fluid in the liquid absorbent material for causing at least one of (i) a unique change in the excitation signal and (ii) a change in a unique wireless response signal output by the first RF tag in response to the wireless excitation signal.” See ¶ 0014. Friedman teaches, “[m]oreover, as shown in FIG. 1, diaper 2 can include two or more RF tags 16 and 16', each having a different unique response to an excitation signal, positioned at different locations in diaper 2. These two or more RF tags 16, 16' can be utilized to detect the remaining capacity of diaper 2, especially liquid absorbent material 14, to absorb discharged fluid.” See ¶ 0081. Friedman teaches, “diaper 2 and/or pad 4 can include a second RF tag 16', having a different unique response than RF tag 16, positioned where it will not be exposed to discharged fluid. Thus, while RF tag 16 can be utilized to detect for the presence or absence of discharged fluid, RF tag 16' is utilized to detect for the presence or absence of the patient adjacent the transceiver. In the case where no response to the excitation signal is received from RF tag 16 and RF tag 16', it is assumed that the patient is not within the range of the transceiver. In contrast, when no response to the excitation signal is received from RF tag 16 but a response is received from RF tag 16', it can be assumed that RF tag 16 is operating in the presence of discharged fluid.” See ¶ 0083. 
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Lui and have a RF tag 16' that is “positioned where it will not be exposed to discharged fluid” “when no response to the excitation signal is received from RF tag 16 but a response is received from RF tag 16', it can be assumed that RF tag 16 is operating in the presence of discharged fluid” as anticipated by  Friedman, thereby “alert the caregiver when urine is sensed within the diaper.” See ¶ 0008.

Lui and Friedman do not teach, a first ultra-high frequency (UHF) RFID tag and a second UHF RFID tag, nonetheless, in an analogous art, Monson teaches, “an incontinence detection system may include at least one RFID sensor that may have a trace fluid detection grid that may be configured to detect a moisture event. A reader may be configured to poll the at least one sensor for detection of the moisture event. A controller may communicate the moisture event with one or more remote alert systems in response to a signal from the reader that a moisture event took place.” See ¶ 0018. Monson teaches, “[w]hen the RFID chip is interrogated by the associated reader, the RFID chip sends stored data including the status bit state (e.g., logic 1 or logic 0). The reader or other processing circuitry determines whether the incontinence pad is wet or dry by evaluating the tamper evident status bit that has been received by the reader. Discrete circuit components are used to match the impedance of the sensor traces and the RFID chip in some embodiments. Other embodiments may use RFID chips operating at high frequency (HF) (13.56 MHz), ultra high frequency (UHF)(800 MHz-1 Giga Hertz (GHz))” See ¶ 0223.
	It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination Lui-Friedman of and use “RFID chips operating at …  ultra high frequency (UHF)(800 MHz-1 Giga Hertz (GHz))” as anticipated by Monson thereby designing long read range with low cost that allows the user to read multiple tags simultaneously at UHF using minimum bandwidth. 

Consider claim 2, the method of claim 1, wherein the first UHF RFID tag is disposed in a first zone of the incontinence product, and the second UHF RFID tag is disposed in a second zone of the incontinence product, (Friedman Fig. 1a shows that RFID tag 16 and 16’ are located in different area of the diaper. Friedman teaches, “diaper 2 and/or pad 4 can include a second RF tag 16', having a different unique response than RF tag 16, positioned where it will not be exposed to discharged fluid.” See ¶ 0083)

Consider claim 3, the method of claim 2, wherein the second zone corresponds to an area of the absorbent material expected to be wet when a user is incontinent, (Friedman Fig. 1a shows that RFID tag 16 is located is an area of the absorbent material expected to be wet when a user is incontinent. See ¶ 0083)

Consider claim 4, the method of claim 3, wherein the first zone corresponds to an area of the incontinence product expected to be dry when a user is incontinent, (Friedman Fig. 1a shows that RFID tag 16’ is located is an area of the absorbent material expected to be dry when a user is incontinent. See ¶ 0083)

Consider claim 5, the method of claim 1, wherein the first UHF RFID tag is configured to function in the presence of water, Friedman teaches, “[t]he absorbent material and the RF tag are arranged whereupon in the absence of fluid in the absorbent material the RF tag has a first detected response to a wireless excitation signal and in the presence of fluid in the absorbent material the RF tag has a second detected response to the excitation signal.” See ¶ 0021.

Consider claim 6, the method of claim 1, wherein the second UHF RFID tag is configured to be detuned by the presence of water, Friedman teaches, “when the patient discharges fluid into diaper 2 or pad 4, the discharged fluid is absorbed by liquid absorbent material 14 or 20. When the discharged fluid absorbed by liquid absorbent material 14 or 20 contacts inductor L1 or L2 or capacitor C1 or C2, electrolytes contained in this discharged fluid create low resistance paths which detune the first embodiment RF tag 16 thereby changing its resonant frequency. In response to this change, the frequency where energy in the excitation signal is absorbed by the first embodiment RF tag 16 changes. In response to detecting this change in the frequency where energy is absorbed in the excitation signal, detector 58 activates alarm 60.” See ¶ 0073.

Consider claim 7, the method of claim 6, wherein the first UHF RFID tag is configured to be detuned by the presence of water, Friedman teaches, “when the patient discharges fluid into diaper 2 or pad 4, the discharged fluid is absorbed by liquid absorbent material 14 or 20. When the discharged fluid absorbed by liquid absorbent material 14 or 20 contacts inductor L1 or L2 or capacitor C1 or C2, electrolytes contained in this discharged fluid create low resistance paths which detune the first embodiment RF tag 16 thereby changing its resonant frequency. In response to this change, the frequency where energy in the excitation signal is absorbed by the first embodiment RF tag 16 changes. In response to detecting this change in the frequency where energy is absorbed in the excitation signal, detector 58 activates alarm 60.” See ¶ 0073.

Consider claim 8, the method of claim 1, further comprising: sending information to a remote server using the RFID reader, wherein the information includes a moisture state of the incontinence product, Monson teaches, “[a] reader may be configured to poll the at least one sensor for detection of the moisture event. A controller may communicate the moisture event with one or more remote alert systems in response to a signal from the reader that a moisture event took place.” See ¶ 0018. Monson teaches, “[t]he block 1522 labeled nurse call system in FIG. 15 is intended to represent the various servers, computers, room stations, staff stations, and master nurse stations as well as any additional associated infrastructure associated with a nurse call system. Such nurse call systems and associated infrastructure are shown and described, for example, in U.S. Pat. Nos. 9,411,934 and 8,598,995 which are hereby incorporated by reference herein.” See ¶ 0284.

Consider claim 9, the method of claim 8, further comprising: in response to a determination that the absorbent material is wet, alerting a caregiver using the remote server, Monson teaches, “the reader being coupled electrically to bed control circuitry to send incontinence detection data via the bed control circuitry to a nurse call output port of the hospital bed” See ¶ 0088 and ¶ 0284. 

Consider claim 10, the method of claim 9, wherein alerting the caregiver comprises automatically sending a text message to an electronic device associated with the caregiver, Monson teaches, “the first alarm may include a first textual message presented on a display and the second alarm may include a second textual message presented on the display.” See ¶ 0009. Monson teaches, “[d]evice 6602 is a patient bed in some embodiments but may just as well be another piece of equipment or a portable handheld device.” See ¶ 0232. Monson teaches, “device 6602 can be handheld and incorporated in a mobile device such that a caregiver can “spot check” the patient while making patient rounds” See ¶ 0235.

Consider claim 11, a method for detecting moisture in an incontinence product, the method comprising: interrogating, using an RFID reader, a first RFID tag and a second RFID tag, wherein the first and second RFID tags are included in the incontinence product; and in response to an affirmative signal from only the first RFID tag, communicating an alert indicating that an absorbent material of the incontinence product is wet, See rejection of claim 1. 

Consider claim 12, the method of claim 11, wherein the alert is communicated by the RFID reader to a server,  See rejection of claim 9. 

Consider claim 13, the method of claim 12, further comprising receiving, at a mobile digital device, a notification from the server based on the alert, See rejections of claims 9 and 10.

Consider claim 14, the method of claim 11, wherein the first and second RFID tags comprise ultra-high frequency (UHF) RFID tags, See rejection of claim 1.

Consider claim 15, the method of claim 14, wherein the first RFID tag is disposed in a first zone of the incontinence product expected to be dry when a user is incontinent, and the second RFID tag is disposed in a second zone of the incontinence product expected to be wet when a user is incontinent, See rejections of claims 3 and 4.

Consider claim 16, a method for assessing wetness of an incontinence product including two or more RFID tags, the method comprising: interrogating, using an RFID reader, the two or more RFID tags of the incontinence product; and in response to affirmative signals from a number of the RFID tags, determining information about the wetness of the incontinence product, See rejection of claim 1.

Consider claim 17, the method of claim 16, wherein the number is fewer than a total number of RFID tags of the incontinence product, and the information about the wetness of the incontinence product indicates that the incontinence product is wet, See rejection of claim 1.

Consider claim 18, the method of claim 16, wherein determining information about the wetness of the incontinence product includes determining, based on the number, a degree of wetness of the incontinence product, Monson teaches, “Memory 6612 may be pre-programmed with instructions for the processor to generate specific alerts based on one or more of moisture detection and a particular threshold of a volume of moisture being detected. For instance, the alerts illuminate one or more indicators that are color coded to indicate different levels of volume.” See ¶ 0234.

Consider claim 19, the method of claim 16, wherein the two or more RFID tags include a first RFID tag configured to be detuned by the presence of water and a second RFID tag configured to function in the presence of water, See rejections of claim 5 and 6.

Consider claim 20, the method of claim 16, wherein the two or more RFID tags comprise ultra-high frequency (UHF) tags, See rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durgin (US 20140358099 A1) teaches, “a diaper for absorbing moisture voided by a wearer, which includes an outer shell, an absorbent core structure and a moisture sensor unit.” See ¶ 0012. Durgin teaches, “[e]ach of the RFID tags includes a circuit that determines the amount of moisture in the absorbent core structure.” See ¶ 0012 Durgin teaches, “sensing unit 100 includes a passive moisture sensor 120 that is coupled to a first passive RFID tag 112a and an oppositely disposed second passive RFID tag 112b through conductive traces 122. Each passive RFID tag 112a and 112b includes an RFID antenna structure 116 and a circuit 114 coupled to both the antenna structure 116 and the conductive trace 122.” See ¶ 0021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683